Citation Nr: 1225494	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.   Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to a compensable rating for the service-connected chronic bronchitis prior to October 1, 2009.

3.  Entitlement to a rating in excess of 10 percent for the service-connected chronic bronchitis beginning on October 1, 2009.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.

In February 2012, the Board granted service connection for bilateral hearing loss and remanded the claim for service connection for obstructive sleep apnea and the claim for higher rating for the service-connected chronic bronchitis to the RO, via the Appeals Management Center (AMC), for additional development of the record.  The matter has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a sleep disorder in service or for many years thereafter.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable a sleep disorder beginning in and continuing after service.    

3.  The currently demonstrated obstructive sleep apnea is not shown to be due to an event or incident of his period or active service or to have been caused or aggravated by the service-connected bronchitis.  

4.  For the period of the appeal prior to October 1, 2009, the service-connected chronic bronchitis is shown to have been manifested by a disability picture that more closely resembles that of an intermittent productive coughing with acute infections requiring a course of antibiotics at least twice a year; neither incapacitating episodes, nor an FEV-1 of 56 to 70 predicted, FEV-1/FVC of 56 to 70 percent, or DLCO of 56 to 65 percent has been demonstrated.  



CONCLUSIONS OF LAW
      
1.  The Veteran's disability manifested by obstructive sleep apnea is not due to disease or injury that was incurred in or aggravated by active service or caused or aggravated by the service-connected chronic bronchitis.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011).

2.  The criteria for the assignment of a 10 percent, but no higher, rating for the service-connected chronic bronchitis, for the period of the appeal prior to October 1, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97 including Diagnostic Codes 6600, 6601 (2011).

3.   The criteria for the assignment of a rating in excess of 10 percent for the service-connected chronic bronchitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97 including Diagnostic Codes 6600, 6601 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice in a June 2006 letter, prior to the initial adjudication of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


II. Analysis

A.  Service Connection for Sleep Apnea

The Veteran asserts that his sleep apnea had its onset during his extended period of active service.  In the alternative, he asserts that his sleep apnea was caused or aggravated by his service-connected chronic bronchitis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for obstructive sleep apnea, to include on a secondary basis, is not warranted.

A careful review of the Veteran's service treatment records reveals no complaints or findings referable to sleep apnea.   There were no findings with respect to the disability on the Veteran's January 1976 retirement examination; nor were any sleep problems noted on his report of medical history at that time.  

With respect to post-service medical records, a February 2002 private polysomnogram report reflects a diagnosis of moderate sleep apnea/hypopnea syndrome, significant component of central apnea, and a significant positional component.  It was noted that there was minimal periodic limb movements.  There were also marked disruptions of sleep with frequent awakenings and numerous arousals, which the examiner noted was disproportionate to underlying respiratory events.  

The Veteran underwent another polysomnogram in July 2006, which indicated poor sleep efficiency.  Use of a CPAP machine was again recommended.  

A November 2002 statement from private physician Dr. W. noted that the Veteran was diagnosed with sleep apnea in May 2002.  He also noted that the Veteran had returned a CPAP machine because he did not feel like it was helping him.  

A February 2011 statement from private physician Dr. A. reflects that the Veteran had been treated for obstructive sleep apnea.

On VA examination in March 2012, the Veteran reported being diagnosed with sleep apnea in 1976 and started using a CPAP machine in 2002 with trouble adapting to the mask.  He resumed CPAP treatment in 2006 when he used a different mask.  It was noted that the Veteran used sleeping medication for his psychiatric-related sleep problems.  

After a review of the Veteran's pertinent medical records, the examiner noted that she could not resolve whether the Veteran's sleep apnea had its onset in service without resorting to speculation.  She noted that there is no indication of sleep problems in the available service treatment records, though there appeared to be a gap in treatment.  Complicating the matter for the examiner was the fact that the Veteran's reported sleep problems could be related to other conditions, including psychiatric disability.  

The examiner noted that the Veteran's history of thrashing in his sleep would lead one to suspect posttraumatic stress disorder (PTSD) related symptoms.  The examiner also noted that the Veteran did not endorse sleep problems on his discharge in 1976 or have any record of sleep complaints until 2002, over 20 years later and that his first VA claim in 1976 did not include sleep problems.  

The examiner added that sleep apnea was not a well-understood condition in the 1960s and 1970s, making it less likely that it would have been diagnosed if present.  She indicated that, because of this, if there were any service notes describing symptoms consistent with sleep apnea, it would be easier to say that he likely had sleep apnea while in service.  His weight gain in service would put him at risk for sleep apnea, but that did not necessarily mean that he developed sleep apnea.  

The examiner further noted that the Veteran seemed sincere in his belief that he had sleep apnea in service and was consistent in this assertion.  However, because of the length of time between discharge and actually reported evidence of sleep problems and reported symptoms he had in Vietnam, the examiner indicated that she tended to think that the Veteran's sleep problems were related to his PTSD symptoms.  There was no way to confirm whether sleep apnea was present in service.

As for whether the Veteran' sleep apnea was caused by or aggravated by his service-connected chronic bronchitis, the examiner found it less likely than not that such a relationship existed.  She noted that research had not determined a causal relationship between these two conditions or that chronic bronchitis did not permanently worsen sleep apnea.  She noted that, during acute exacerbations, it was only possible that the decrease in oxygen saturation, if present, could cause more episodes of apnea, causing him to wake more frequently. 

In various statements, the Veteran has indicated that he had suffered from chronic sleep difficulties beginning in service.  He indicated that this disability started in Vietnam in 1969 and expressed his belief that it was related to combat.

In this case, the Veteran asserts that he has had symptoms of sleep apnea continuously since his discharge.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, such as his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, although he is certainly competent to report such continuity of symptoms, his lay assertions are not found to be credible for the purpose of establishing a continuity of symptomatology referable to sleep apnea beginning in service.  

As noted, the service treatment records contain no complaints or findings of sleep problems or sleep apnea.  He denied having any sleep problems in the August 1974 report medical history, and none were noted in connection with the January 1976 discharge examination.

The private physician who diagnosed the disability also did not indicate an earlier onset of the reported symptoms.  The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the VA examination report of March 2012 indicated that any attempt to relate the claimed disability to service would be speculative.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In this case, the examiner explained that, given the lack of documentation in service and for many years thereafter, it was not possible to comment on a relationship between the two without resort to speculation; in arriving at that determination the examiner had ample procurable and assembled data in the form of the Veteran's VA claims files. 

The March 2012 VA examiner also determined that it was less likely than not that the Veteran's sleep apnea was due to or aggravated by his service-connected chronic bronchitis.  

Moreover, the Veteran has not submitted any lay or medical evidence to support his lay assertions by linking the current sleep apnea to an event or incident of his period of active service.   

To the extent that the Veteran may be experiencing sleep difficulties related to his service-connected PTSD, he is already service connected for this disability and rated for any related manifestations, including sleep problems.  

In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology is only within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  As the Veteran is not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render an opinion as to the etiology of the claimed sleep apnea.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").   

For all the foregoing reasons, the Board finds that the claim of service connection for sleep apnea, to include as secondary to service-connected pulmonary disability, must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B.  Increased Rating for Chronic Bronchitis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Here, as the RO has already assigned staged ratings for the service-connected chronic bronchitis, the Board will consider the propriety of those ratings, as well as whether any further staged rating is warranted.  

Historically, the RO granted service connection for chronic bronchitis in a June 1976 rating decision, and assigned a noncompensable rating effective on May 1, 1976.  The Veteran filed the instant claim for increase in May 2006.  During the course of the appeal, the RO assigned a 10 percent rating, effective on October 1, 2009 or the date of the VA examination deemed to have shown an increase in the symptomatology.

The Veteran's chronic bronchitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600 (chronic bronchitis).  

Under this code a 10 percent rating is assigned when FEV-1 is 71 to 80 percent predicted, or FEV-FVC/1 is 71 to 80 percent, or DLCO (SB) is 66 to 80 percent predicted.  

A 30 percent rating is assigned when FEV-1 is 56-70 percent predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.  

A 60 percent rating is assigned when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; of DLCO (SB) is 40 to 55 percent predicted; or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted; FEV-1/FVC is less than 40 percent; DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization); episodes of acute respiratory failure; or a requirement for outpatient oxygen therapy.

Pursuant to diagnostic code 6601, which addresses bronchiectasis, a 10 percent rating is warranted for intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  

A 30 percent rating is assigned when there are incapacitating episodes of infection of 2 to 4 weeks total duration per year or when there is a daily productive cough with sputum that is at times purulent or blood tinged and that requires prolonged (lasting 4 to 6 weeks) antibiotic usage more than twice per year.  

A 60 percent rating is assigned when there are incapacitating episodes lasting 4 to 6 weeks total duration per year or when there are near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  

A 100 percent rating is assigned when there are incapacitating episodes of infection of at least 6 weeks total duration per year.  For purposes of this diagnostic code, an incapacitating episode is one that requires bed rest and treatment by a physician.

At the October 2006 VA QTC examination, the Veteran reported having symptoms of cough with purulent sputum, gasping for breath and shortness of breath at rest.  He did not have any asthma attacks, but contracted infection easily that required antibiotics, approximately 3 times per year.  He did not require bed rest or treatment by a physician during these attacks.  He had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  He required bronchodilator by mouth intermittently.  

On examination, the Veteran's breath sounds were noted to be symmetric.  There were no rhonchi or rales, and the expiratory phase was within normal limits.  Pulmonary function testing indicated FEV-1 of 89 percent predicted.  FEV-1/FVC was 87 percent.  FVC liters were 77 percent predicted.  Minimal obstructive airway disease was noted.    

On VA examination in October 2009, the Veteran reported having recurrent episodes of bronchitis with productive cough.  He averaged 3 to 4 episodes of bronchitis a year requiring antibiotics.  There was no history of asthma, emphysema, or chest pain, but he experienced coughing approximately 8 times per day.  This was 50 percent productive.  He also experienced hemoptysis 2 to 3 times in small amounts, and less frequent wheezing and endorsed having occasional dyspnea on mild exertion.  

On examination, there were no respiratory abnormalities found.  His chest expansion was normal, and there was no deformity of the chest wall or scarring.   A chest x-ray study was note to be normal.  On pulmonary function testing, FEV-1 was 94 percent predicted, while FEV-1/FVC was 80 percent.  

The examiner noted that pulmonary function testing was difficult to interpret and might not be accurate.  Repeated studies were recommended.   A diagnosis of chronic bronchitis was assigned.

In a February 2011 statement, a private physician noted that the Veteran had been treated for recurrent bronchitis over the past 30 years.  He noted that, over the past several years, the condition had been stable, with persistent, intermittent episodes of acute bronchitis.  

On VA examination in March 2012, the Veteran reported having constant symptoms of shortness of breath and acute bronchitis about 4 times per year.  His respiratory condition did not require the use of oral or parenteral corticosteroid medication or inhaled medication, or bronchodilators, but did require antibiotics, which he took during acute attacks of bronchitis.  A chest x-ray study was normal.  

On pulmonary function testing, pre-bronchodilator, FVC was 76 percent predicted, and FEV-1 was 76 percent predicted.  FEV-1/FVC was 75 percent, and DLCO was 94 percent predicted.   Post-bronchodilator, FVC was 88 percent predicted, and FEV-1 was 83 percent predicted.  FEV-1/FVC was 71 percent.  

The examiner noted that FEV-1/FVC most accurately reflected the Veteran's level of disability.  There were no other significant findings or results.  With respect to functional impact, the examiner noted that the disability impacted his last job as a service manager, in that he was unable to exert himself with lifting heavy boxes due to shortness of breath.  He also missed 2 to 3 days of work 4 times per year due to acute infections/exacerbations of chronic bronchitis.  

With respect to the period prior to October 1, 2009, the record reflects that, while pulmonary function testing did not meet the criteria for a compensable rating under Diagnostic Code 6600, the Veteran reported experiencing at least two acute attacks of bronchitis per year requiring the use of antibiotics.  This is consistent with a 10 percent rating under Diagnostic Code 6601.  

To the extent that the Veteran's reports of these attacks are consistent with the record, the service-connected disability picture is found to have more nearly approximated the criteria for a 10 percent rating for the initial period of the appeal.  

Thus, by extending the benefit of the doubt to the Veteran, a 10 percent disability rating is warranted prior to October 1, 2009.  

As for whether the Veteran is entitled to a disability rating in excess of 10 percent for the service-connected chronic bronchitis, the Board notes that a 30 percent rating is assignable where FEV-1 is 56-70 percent predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.  The requisite findings on pulmonary function testing are not demonstrated in this case.  

The March 2012 examination, which reflects the lowest testing levels, FVC was 76 percent predicted, FEV-1 was 76 percent predicted, FEV-1/FVC was 75 percent, and DLCO was 94.  Thus, the criteria for a 30 percent rating under Diagnostic Code 6600 have not been met.  

In addition, the record does not reflect that the Veteran suffers from incapacitating episodes of infection requiring bed rest and treatment by a physician, which is required for a 30 percent rating under Diagnostic Code 6601.   

While the Board has considered the applicability of other diagnostic codes for evaluating the disability, there is no basis for assigning a schedular rating under any alternative diagnostic code. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant consideration of a higher rating on an extraschedular basis.  

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the service-connected disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  

If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of a rating higher than 10 percent in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected chronic bronchitis, is denied.

An increased rating of 10 percent, but no higher for the service-connected chronic bronchitis for the period of the appeal prior  October 1, 2009  is granted, subject to the regulations controlling the payment of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-connected chronic bronchitis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


